215 F.2d 752
UNITED STATES FIDELITY & GUARANTY COMPANY, Appellant,v.Robert W. TARKINGTON et al.
No. 15101.
United States Court of Appeals Eighth Circuit.
September 15, 1954.

Appeal from the United States District Court for the Eastern District of Arkansas.
Robert S. Lindsey and Wright, Harrison, Lindsey & Upton, Little Rock, Ark., for appellant.
Joseph Morrison, Stuttgart, Ark., Joe P. Melton, Lenoke, Ark., J. Phillip Carroll, Little Rock, Ark., Rose, Meek, House, Barron & Nash, Little Rock, Ark., J. B. Reed, Lenoke, Ark., and Lawrence B. Burrow, Jr., Little Rock, Ark., for appellees.
PER CURIAM.


1
Appeal from District Court dismissed, on dismissal of appeal filed by appellant.